     Case: 3:20-cr-00089-JZ Doc #: 18-1 Filed: 01/04/21 1 of 2. PageID #: 96






                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION




    United States of America,                        Case No. 3:20 CR 89
                                 Plaintiff,
                                                     SENTENCING ORDER
                   -vs-                              RE: MANDATORY AND STANDARD
                                                     CONDITIONS OF PROBATION

    Eric Taylor,
                                                     JUDGE JACK ZOUHARY
                                 Defendant.




                                      STANDARD CONDITIONS

           While on Probation Defendant shall not commit another federal, state, or local crime, shall
    not illegally possess a controlled substance, and shall comply with the standard conditions that have
    been adopted by this Court, and shall comply with the following additional conditions:


         DNA Collection
         Defendant shall cooperate in the collection of DNA as directed by the U.S. Pretrial Services
         & Probation Officer.


         Firearms and Dangerous Weapons
         Defendant shall not possess a firearm, destruction device, or any dangerous weapon.


         Mandatory Drug Testing
         Defendant must refrain from any unlawful use of a controlled substance and submit to one
         drug test within 15 days of release from imprisonment and to at least two periodic drug tests
         thereafter, as determined by the Court.
Case: 3:20-cr-00089-JZ Doc #: 18-1 Filed: 01/04/21 2 of 2. PageID #: 97




   I have reviewed and understand the above conditions as part of my sentence.


          January 4, 2021
   Date: _________________________            s/ Eric Taylor (w/ consent)
                                              __________________________________
                                              Eric Taylor, Defendant


                                               s/ Stephen Johnston (w/ consent)
                                              ___________________________________
                                              Attorney


   IT IS SO ORDERED.


    s/ Jack Zouhary
   ______________________________
   Judge Jack Zouhary
